
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.33


SEPARATION AGREEMENT AND GENERAL RELEASE

        This Separation Agreement and General Release ("Agreement") is entered
into by and between John N. Hobbs ("EMPLOYEE") and LEVEL 3 COMMUNICATIONS, LLC,
its parent and affiliated companies ("COMPANY"). In the event that the EMPLOYEE
signs and does not revoke this Agreement, the Agreement shall become effective
and enforceable on the expiration date of the seven day revocation period
referenced in paragraph 14 (the "Effective Date").

        In connection with certain organizational changes, COMPANY and EMPLOYEE
have determined that it is in their mutual best interests to end their
employment relationship. Because COMPANY wants to recognize the service of
EMPLOYEE and because EMPLOYEE and COMPANY wish to end the relationship without
any disputes or differences following execution of this Agreement, and in
consideration for the mutual promises contained herein, EMPLOYEE and COMPANY
agree as follows:

1.EMPLOYEE'S employment with and position as an officer of the COMPANY will be
terminated effective December 31, 2008. EMPLOYEE shall execute the Resignation
attached hereto as Exhibit "A".

2.If EMPLOYEE signs and does not revoke this Agreement, subject to the terms of
this Agreement, on the Effective Date, COMPANY will pay to EMPLOYEE, in all
cases less withholding for federal and state taxes and less appropriate payroll
deductions: the amount of Five Hundred Thousand Dollars ($500,000.00). Such
payment shall be made in a lump sum distribution as soon as administratively
feasible after the effective date of this Agreement (as set forth in
Paragraph 14(d)) but in no event later than April 1, 2009. In addition, if
EMPLOYEE elects such coverage, COMPANY will provide to EMPLOYEE COBRA benefit
continuation coverage for one month. The costs associated with these additional
benefits shall be deemed separation pay that COMPANY has offered to EMPLOYEE
freely and without obligation and in consideration for this Agreement.

3.As additional consideration for this Agreement, subject to the terms of this
Agreement, if EMPLOYEE signs and does not revoke this Agreement, upon the
Effective Date, EMPLOYEE will be entitled to the following:

3.1Outperform Stock Options ("OSOs").    EMPLOYEE and COMPANY are parties to an
Outperform Stock Option Master Award Agreement ("OSO Master Award Agreement"),
which incorporates and is governed by the Level 3 Communications, Inc. 1995
Stock Plan, as amended and restated (the "Stock Plan"). Notwithstanding the
terms of the OSO Master Award Agreement, EMPLOYEE'S fully vested OSO's shall,
consistent with the terms of the OSO Master Award Agreement, be exercisable for
a period of one year following EMPLOYEE'S termination date. No OSOs shall be
exercisable beyond the date upon which they expire under the terms of the
applicable OSO Master Award Agreement. In addition, EMPLOYEE expressly
recognizes and agrees, notwithstanding the terms of the OSO Master Award
Agreement, that with respect to any OSO award where the period in which to
exercise has been modified herein, the Adjusted Initial Price may never be below
the Initial Price as set forth in the Outperform Stock Option Award Letter of
the corresponding OSO(s). Any OSO awards that are not vested prior to the
termination date shall be forfeited.

3.2Restricted Stock Units ("RSUs").    EMPLOYEE and COMPANY are parties to an
Amended Master Deferred Issuance Stock Agreement, which incorporates and is
governed by the Stock Plan. Consistent with the above-referenced Amended Master
Deferred Issuance Stock Agreement, EMPLOYEE has been awarded RSUs, and as of
December 31, 2008, 602,898 RSUs have restrictions that have not lapsed.
Notwithstanding the terms of the Amended

1

--------------------------------------------------------------------------------



Master Deferred Issuance Stock Agreement, the restrictions on 477,898 RSUs shall
all lapse on December 31, 2008.

3.3EMPLOYEE shall receive the full amount of any discretionary bonus awarded to
EMPLOYEE for calendar year 2008, as such bonus amount is determined in the sole
discretion of the Level 3 Communications, Inc.'s Compensation Committee, taking
into account the COMPANY'S performance, the EMPLOYEE's performance, and other
such factors as the Compensation Committee deems appropriate. EMPLOYEE agrees
that any discretionary bonus amount determined by the Compensation Committee for
calendar year 2008 shall only be paid to EMPLOYEE as a severance benefit. Such
bonus payment, if any, shall be made in a lump sum distribution as soon as
administratively feasible, but in no event later than May 1, 2009.

3.4.COMPANY reserves the right to make, and the EMPLOYEE hereby consents to, any
amendments to the Plan, the EMPLOYEE'S Amended Master Issuance Deferred Stock
Agreement, RSU Award Letters, OSO Master Award Agreements, and Outperform Stock
Option Award letters, as COMPANY deems necessary to comply with the provisions
of Section 409A of the Internal Revenue Code of 1986, and the applicable rules
and regulations thereunder.

3.5Except as provided here in, EMPLOYEE will not be entitled to any additional
awards or vesting in any of the COMPANY'S stock plans, stock option plans, or
other benefit plans. In addition, nothing in the Agreement is intended to nor
shall modify the actual expiration date of any award of OSOs.



4.Notwithstanding any provision in this Agreement to the contrary, any payment
or delivery of securities otherwise required to be made hereunder to EMPLOYEE,
at any date as a result of the termination of EMPLOYEE'S employment (other than
any payment made in reliance upon Treas. Reg. Section 1.409A-1(b)(9) (Separation
Pay Plans) or Treas. Reg. Section 409A-1(b)(4) (Short-Term Deferrals)) shall be
delayed for such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
"Code"). On the earliest date on which such payments or deliveries can be made
without violating the requirements of Section 409A(a) (2)(B)(i) of the Code,
there shall be paid or delivered to EMPLOYEE, in a single cash lump sum or
delivery, as the case may be, an amount equal to the aggregate amount of all
payments or deliveries delayed pursuant to the preceding sentence.

5.Except as provided herein, this Agreement shall expressly and unconditionally
supersede and render void any and all claims, rights, title or interest in or
with respect to any employee compensation, commission payments, or benefit to
which EMPLOYEE may have been entitled by virtue of his employment with COMPANY,
excluding claims relating to social security, workers' compensation or
unemployment insurance benefits.

6.Release and Covenant Not To Sue.    In exchange for the benefits offered
herein, EMPLOYEE hereby releases and discharges COMPANY, its directors,
officers, employees, agents or successors and assigns, of and from any demands
or claims, of whatever kind or nature, whether known or unknown, arising out of
his employment or separation from employment with COMPANY, except for the
unwaivable claims referred to above and any indemnification rights available in
the Certificate of Incorporation or by-laws at the time of an indemnification
claim, if any. EMPLOYEE waives these claims on behalf of himself and on behalf
of his heirs, assigns, and anyone who may or does make a claim in his behalf.
The claims waived and discharged include, but are not limited to: claims of
breach of express or implied contract, promissory estoppel, detrimental
reliance, wrongful discharge, infliction of emotional distress, claims under the
Employee Retirement Income Security Act of 1974 or the Family and Medical Leave
Act of 1993, the WARN Act, or claims of discrimination under the Title VII of
the Civil Rights Act of 1964, as

2

--------------------------------------------------------------------------------



amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act of 1990, the Sarbanes Oxley Act of 2002, the
Internal Revenue Code, or any other local, state or federal law or regulation,
as of the date of this Agreement. EMPLOYEE specifically agrees and covenants not
to sue COMPANY, its predecessors, successors and assigns, as well as past and
present officers, directors, and employees for any of the above mentioned
claims, or any other claim related to his employment and EMPLOYEE represents and
warrants that he has not filed any such claim to date.

7.Non Disparagement; Cooperation.    EMPLOYEE will engage in no conduct and make
no statements that are derogatory about or detrimental to COMPANY or any of its
officers or employees. COMPANY, through any of its leadership at the level of
Group Vice President and above, will engage in no conduct and make no statements
that are derogatory about or detrimental to EMPLOYEE. EMPLOYEE further agrees to
continue to cooperate with the COMPANY and its representatives in all pending
and future claims and litigation against the COMPANY for which he may have
information and knowledge, and further agrees to cooperate with COMPANY with
respect to wrapping up matters where he was involved, including necessary
debriefings.

8.Company Information, Property and Intellectual Property.

EMPLOYEE affirms that

(a)s/he has turned over to his/her manager any information in his/her custody
that is (i) considered a COMPANY record; (ii) subject to a legal hold; or
(iii) otherwise critical to the conduct of Level 3 business; and that he/she has
not deleted, removed or altered and will not delete or otherwise remove or alter
any data or configuration from any COMPANY equipment or system without prior
written approval from his/her direct supervisor; and

(b)with the exception of the COMPANY issued personal computer ("COMPANY
Computer") s/he has returned or will promptly return to COMPANY all COMPANY
equipment, Confidential Information, and other materials and that s/he will not
at any time, except as authorized by the Chief Executive Officer of COMPANY, for
his/her own benefit or the benefit of any other person or entity, disclose or
cause to be disclosed any information, materials, systems, procedures,
processes, manuals, forms, customer or employee lists, business plans or other
trade secrets or confidential information regarding COMPANY. Prior to his
Termination Date, EMPLOYEE will make the COMPANY Computer available to allow
COMPANY to remove all COMPANY information it deems necessary. EMPLOYEE shall not
be allowed to take ownership of the COMPANY Computer unless and until he has
allowed COMPANY access as set forth herein. EMPLOYEE further acknowledges and
agrees that s/he continues to be bound by the COMPANY'S Intellectual Property
and Confidential Information policies, previously acknowledged by EMPLOYEE,
copies of which are attached hereto as Exhibit "B".



9.No Solicitation/No Competition.    EMPLOYEE agrees, for a period of 12 months
beyond EMPLOYEE'S termination date set forth in paragraph 1 above, that he will
not: (a) directly or indirectly solicit the services of, induce away from
employment with, or hire any employee of COMPANY or its affiliates during their
employment with COMPANY; (b) solicit from any corporation, firm, or organization
that is a customer of COMPANY any business, service, or product that the COMPANY
is providing said customer; (c) induce or attempt to induce any customer,
supplier, licensee or other business relation of the COMPANY to cease doing
business with the COMPANY or interfere with the relationship between any such
customer, supplier, licensee or business relation and COMPANY; or (d) directly
or indirectly engage in, own, manage, be employed by, assist, loan money to, or
promote business for any person or entity who or which is engaged in the same
business as COMPANY, offers for sale the same products or services as the
COMPANY, or otherwise is a competitor of COMPANY, without the express written
consent of

3

--------------------------------------------------------------------------------



the Chief Executive Officer of the COMPANY. Section 9(d) shall be limited to:
(i) companies that include within their corporate structure competitive local
exchange carrier(s) and/or incumbent local exchange carrier(s), which with
affiliates have, for their most recent fiscal year, annual consolidated total
communications revenue equal to or greater than $1 Billion; or (ii) providers of
content delivery network services which with affiliates have, for their most
recent fiscal year, consolidated total content delivery network revenues greater
than $50 million; or (iii) international communication services providers which
with affiliates have a presence in the United States and, with affiliates, have,
for their most recent fiscal year, annual consolidated total revenue equal to or
greater than $1Billion; or (iv) XO Holdings, Inc., Global Crossing Ltd., Qwest
Communications International Inc., AT&T Inc., Sprint Nextel Corporation, Time
Warner Telecom Inc., Verizon Communications Inc., Limelight Networks, Inc.,
Akamai Technologies Inc., PAETEC Holding Corp., Reliance Communications Venture
Limited, including in each case their affiliates, successors and assigns.

10.Remedies.    EMPLOYEE agrees further that if he breaches or otherwise acts
inconsistent with the provisions of Paragraphs 6, 7, 8 or 9, COMPANY'S
obligations under the provisions of Paragraphs 2 and 3 are terminated, and
COMPANY may bring an action in a court of competent jurisdiction and recover as
liquidated damages pursuant to the terms of Paragraph 2 and 3 of this Agreement,
its costs and attorney's fees and any other available remedy. EMPLOYEE also
expressly acknowledges that any breach or threatened breach of Paragraphs 8 or 9
might cause irreparable injury to the COMPANY and that money damages may not
provide an adequate remedy at law for such injury. To the extent there is
litigation involving this Agreement, the party who substantially prevails shall
be entitled to their fees and expenses.

11.Non-Admission.    This Agreement will not in any way be construed as an
admission by COMPANY of a violation of any federal, state or local law or
ordinance, or any enforceable right of EMPLOYEE, and COMPANY specifically denies
any wrongdoing on its part, or on the part of its directors, employees or
agents.

12.Headings.    The headings of the sections herein are included solely for
convenience of reference and, whether included or not, shall not control the
meaning or interpretation of any of the provisions of this Agreement.

13.Review and Acknowledgment.    This Separation Agreement and General Release
sets forth the entire agreement between EMPLOYEE and COMPANY and may not be
modified or canceled in any manner except in writing and signed by both parties.
EMPLOYEE hereby acknowledges that COMPANY has made no representations or
promises to me other than those contained in this Agreement. If any provision of
this Agreement is found to be unenforceable, that provision will be enforced to
the greatest extent permitted by law and all other provisions will remain fully
enforceable.

        This Agreement will be governed by Colorado law. Any action to enforce
the terms of this Separation Agreement and General Release will be brought
exclusively in state or federal court located in the City and County of Denver,
Colorado and EMPLOYEE and COMPANY consent to personal jurisdiction and venue in
those courts.

14.EMPLOYEE acknowledges that he has read and understands the following
notifications:

(a)EMPLOYEE is advised to and understands his opportunity to consult with an
attorney regarding the Agreement before executing it;

(b)EMPLOYEE acknowledges that he executes this Agreement having been advised and
understands that it releases any and all claims under the Age Discrimination in
Employment Act of 1967;

4

--------------------------------------------------------------------------------



(c)EMPLOYEE acknowledges that he was provided this Agreement on December 31,
2008 and that he has up to forty-five (45) days in which to consider and accept
this Agreement;

(d)EMPLOYEE may revoke this Agreement at any time within seven (7) days
following execution of this Agreement by delivering written notice of such
revocation to Thomas C. Stortz, Executive Vice President, 1025 Eldorado
Boulevard, Broomfield, Colorado 80021, and that this Agreement will not become
effective or enforceable until the expiration of this seven (7) day revocation
period;

(e)by entering into this Agreement, EMPLOYEE has read and understands the terms
of this Agreement, that his signature below is truly voluntary, and that he has
entered into this Agreement knowingly and willfully.

DATED this 31st day of December, 2008

 
   
    EMPLOYEE
 
 
/s/ John N. Hobbs


--------------------------------------------------------------------------------

John N. Hobbs
 
 
COMPANY
 
 
/s/ Thomas C. Stortz


--------------------------------------------------------------------------------

By: Thomas C. Stortz
Title: EVP


5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.33



SEPARATION AGREEMENT AND GENERAL RELEASE
